Privileged and Confidential


Exhibit 10.2
Continuing Employment Agreement


This Continuing Employment Agreement (this “Agreement”) is made as of April 2,
2019 between Intrexon Corporation (the “Company”) and [name] (the “Employee”).


WHEREAS, the Employee is an employee of the Company and has been important in
developing and expanding the business and operations of the Company, and
possesses valuable knowledge and skills with respect to the Company;


WHEREAS, the Company wishes to encourage the Employee’s continued employment
with and dedication to the Company; and


WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions for the payment of compensation to the Employee in the event of a
termination of the Employee’s employment during the term of this Agreement;


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements of the parties contained herein and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties agree as
follows:


1.The Company’s Obligations Upon Termination. Other than as specifically set
forth or referenced in this Agreement, the Employee shall not be entitled to any
compensation or other benefits on or after termination of employment.
(a)    Death. If the Employee’s employment ends as a result of death, the
Company shall pay to the Employee’s legal representative or estate, as
applicable, the Accrued Benefits, and no other amount.
(b)    Termination by the Company for Cause or Disability; Termination by the
Employee without Good Reason. If the Company terminates the Employee’s
employment for Cause or because of Disability, or the Employee terminates
Employee’s employment other than for Good Reason, the Company shall pay to the
Employee the Accrued Benefits, and no other amount.
(c)    Termination by the Company without Cause; Termination by the Employee for
Good Reason. If the Company terminates the Employee’s employment other than for
Cause or the Employee terminates the Employee’s employment for Good Reason,
then, in addition to the Accrued Benefits, the Company shall pay or provide to
the Employee only the following amounts, which are referred to in this Agreement
as the “Severance Benefits”:
(i)    The Company shall pay to the Employee a gross amount equal to eighteen
(18) months of the Employee’s then-current base salary (or, in the event of a
material reduction of the Employee’s base salary giving rise to Good Reason, the
Employee’s pre-reduction base salary).
(ii)    If the Employee is eligible for and timely elects COBRA health care
continuation coverage from the Company, the Company shall pay or reimburse the
full premium cost of such coverage (at the same level of coverage that Employee
had as of the Employee’s termination date) until the earlier of (x) eighteen
(18) months after the Employee’s termination date; or (y) the time at which the
Employee becomes eligible to receive health care coverage from a subsequent
employer or otherwise becomes ineligible for COBRA health care continuation
coverage from the Company.
(d)    Deductions/Withholding. Any payments to the Employee pursuant to this
Agreement shall be less applicable deductions and withholding as determined by
the Company.
(e)    Timing of Payment of Accrued Benefits. The Company shall pay to the
Employee (or to the Employee’s legal representative or estate if termination is
because of death) the Accrued Benefits at the time such


1
  
 

--------------------------------------------------------------------------------

Privileged and Confidential


payments would otherwise be due under the Company’s normal payroll practices,
applicable Company policies or plans, and as provided by applicable law.
(f)    Requirement of General Release; Timing of Payment of the Separation
Payment. As a condition to receiving the Severance Benefits, the Employee must
execute and deliver a general release of claims in a form acceptable to the
Company (the “Release”) within 60 days of the Employee’s termination date,
provided that all revocation periods applicable to the Release will have expired
within 60 days of the Employee’s termination date. The Severance Benefits shall
be paid or provided over an eighteen (18) month period, in regular installments
in accordance with the Company’s general payroll practices, beginning on the
first payroll period on or following the 60th day after the Employee’s
termination date, provided that the Release has become irrevocable prior to the
first payment date.
(g)    Section 409A Savings Provisions. It is intended that this Agreement and
the payments and benefits provided under this Agreement shall comply with or be
exempt from the requirements of Section 409A of the Internal Revenue Code of
1986, as amended and the regulations and other guidance issued thereunder
(collectively, “Section 409A”). Notwithstanding any other provision of this
Agreement, payment provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption.
Specifically, any taxable benefits or payments provided under this Agreement are
intended to be separate payments that qualify for the “short term deferral”
exception to Section 409A to the maximum extent possible, and to the extent they
do not so qualify, are intended to qualify for the separation pay exceptions to
Section 409A, to the maximum extent possible. Whenever any payment is to be made
within a specified period of time under this Agreement, the exact timing of
payment within such period shall be determined in the sole discretion of the
Company. Notwithstanding anything to the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A, and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest, or other expenses that may be
incurred by the Employee on account of non-compliance with Section 409A.
(i)    Separation from Service. The Employee will be deemed to have a
termination of employment for purposes of determining the timing of any payments
or benefits hereunder that are classified as nonqualified deferred compensation
only upon a “separation from service” within the meaning of Section 409A.
(ii)    Specified Employee Provisions. Notwithstanding any other provision of
this Agreement to the contrary, if at the time of the Employee’s separation from
service to the Company, (a) the Employee is a specified employee (within the
meaning of Section 409A and using the identification methodology selected by the
Company from time to time), and (b) the Company makes a good faith determination
that an amount payable on account of such separation from service to the
Employee constitutes nonqualified deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A (the “Delay Period”), then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it in a
lump sum on the first payroll period after such Delay Period (or the first
payroll period following the Employee’s death, if earlier), without interest
thereon.
(iii)    Expense Reimbursements. To the extent required by Section 409A, any
amount that the Employee is entitled to be reimbursed under this Agreement will
be reimbursed to the Employee as promptly as practical and in any event not
later than the last day of the calendar year after the calendar year in which
the expenses are incurred. Any right to reimbursement or in-kind benefits will
not be subject to liquidation or exchange for another benefit, and the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during any
taxable year will not affect the amount of expenses eligible for reimbursement,
or in-kind benefits provided, in any other taxable year.
(h)    No Further Obligations. Except as set forth in this Agreement, the
Company shall have no further obligation to the Employee under this Agreement
upon the termination of the Employee’s employment.


2
  
 

--------------------------------------------------------------------------------

Privileged and Confidential


2.    Definitions.
(a)    “Accrued Benefits” means (i) the Employee’s base salary through the
termination date not yet paid; (ii) any amounts or benefits owing to the
Employee or to the Employee’s beneficiaries under the then-applicable benefit
plans of the Company; and (iii) any amounts owing to the Employee for
reimbursement of expenses properly incurred by the Employee prior to the
termination date and which are reimbursable in accordance with Company policy.
(b)    “Cause” means any one of the following events: (1) material failure to
observe and comply with any of the Company’s material written policies,
including without limitation its policies prohibiting harassment (sexual or
otherwise) and discrimination and its policies regarding equal employment
opportunity and maintenance of a drug-free work place, to the satisfaction of
the Company; (2) continued failure to substantially perform material duties with
the Company; (3) willful failure to carry out, or comply with, in any material
respect any lawful and reasonable written directive of the Company, which is not
cured within twenty (20) calendar days after receipt by the Employee of notice
of such failure; (4) commission of any act or omission that results in, or that
may reasonably be expected to result in, a conviction, plea of no contest or
imposition of unadjudicated probation for any felony or any crime involving
moral turpitude; (5) commission of any act or omission that results in the
Employee’s incarceration in a federal, state, or local jail or prison; (6)
commission of any act of dishonesty, illegal conduct, fraud, embezzlement,
misappropriation, material misconduct, or breach of fiduciary duty either (x)
against the Company or any of its parent, subsidiary, or affiliate entities
(collectively, “Affiliates”) (or any predecessor thereto or successor thereof)
or (y) which is or which is reasonably expected to be materially injurious to
the Company or its Affiliates; or (7) material or willful breach of any
agreement (including this Agreement) between the Employee and the Company, which
is not cured within twenty (20) calendar days after receipt by the Employee of
written notice of such breach.
(c)    “Disability” means an impairment or other issue that prevents the
Employee from substantially performing the duties and responsibilities of the
Employee’s employment for a period of more than three consecutive months or for
periods aggregating more than twenty-six (26) weeks in any one-year period. The
Employee agrees, that in the event of any dispute as to whether a Disability
exists and if requested by the Company, to submit to a physical examination by a
licensed physician selected by mutual agreement between the Company and the
Employee, the cost of such examination to be paid by the Company. The written
medical opinion of such physician shall be conclusive and binding upon the
parties as to whether a Disability exists and the date when such Disability
arose. This definition of “Disability” shall be interpreted and applied so as to
comply with the provisions of the Americans with Disabilities Act (to the extent
that it is applicable) and any applicable state or local laws.
(d)    “Good Reason” means (1) a material diminution in the Employee’s
authority, duties or responsibilities; (2) a material reduction in the
Employee’s base salary (other than a general reduction in compensation applying
to other similarly-situated employees of the Company); or (3) the relocation of
the primary office from which the Employee is required to work to a location
more than fifty (50) miles from the current office location where the Employee
primarily works, which relocation increases the Employee’s one-way commute. No
event or condition shall constitute “Good Reason” unless the Employee provides
the Company with written notice of the event or condition the Employee alleges
to be Good Reason within thirty (30) days after such event or condition first
occurs. The termination shall not become effective unless the Company fails to
cure such event or condition constituting Good Reason within thirty (30) days
following the Company’s receipt of such notice. The Employee must terminate
employment within thirty (30) days after the end of the cure period in order for
the termination to be for Good Reason.
3.    Restrictive Covenants.
(a)    Confidentiality Agreement. As a condition of being eligible to receive
the Severance Benefits, the Employee reaffirms and shall continue to comply with
the Confidentiality and Proprietary Rights Agreement the Employee signed on
[date] (the “Confidentiality Agreement”).
(b)    Non-Disparagement. During the Employee’s employment and after it ends
(regardless of the reason), the Employee shall not make to any person or entity
any disparaging, defamatory, or derogatory statements or comments about the
Company or any of its directors, officers, employees, products, or services.


3
  
 

--------------------------------------------------------------------------------

Privileged and Confidential


(c)    Survival of Provisions. The Employee’s obligations contained in this
Section 3 (including in the Confidentiality Agreement) shall survive the
termination or expiration of the Employee’s employment with the Company.
4.    Miscellaneous.
(a)    Governing Law. This Agreement shall be governed by and construed under
the laws of Maryland, without regard to its conflicts of law principles. Suit to
enforce any provision of this Agreement or to obtain any remedy with respect
hereto may be brought in a court in the State of Maryland and for this purpose I
expressly consent to the jurisdiction of said courts.
(b)    Entire Agreement. This Agreement contains the entire understanding of the
parties as to its subject matter, and terminates and supersedes any and all
prior agreements and understandings between the parties with respect to that
subject matter, whether oral or written. For the avoidance of doubt, other than
as specified in this Agreement, the Employee is not entitled to any “severance”
or similar payments from the Company, whether pursuant to another agreement,
plan, or policy of the Company or otherwise. For the further avoidance of doubt,
nothing in this Agreement terminates or supersedes the terms of the
Confidentiality Agreement. This Agreement may not be modified in any respect
except by a writing executed by each party hereto.
(c)    Severability. In the event a court or other adjudicator of competent
jurisdiction determines that any portion of this Agreement is invalid or
unenforceable, only the portions that are invalid or unenforceable shall be
stricken.
(d)    Headings. Section headings in this Agreement are included for convenience
of reference only and shall not constitute part of this Agreement for any other
purpose.
(e)    Counterparts and Digital Signature. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. In the event
that any signature is delivered via e-mail transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such digital
signature page were an original signature.
(f)    Assignment. The Employee may not assign or transfer this Agreement or any
rights or obligations hereunder. The Company may assign this Agreement without
the written consent of the Employee.
(g)    Confidentiality. The Employee shall not disclose or discuss this
Agreement or its terms with any person, organization, or entity, other than the
Employee’s immediate family, accountants, or attorneys, and agrees that any
subsequent disclosure by such parties will be deemed a disclosure by the
Employee.
[Signature Page Follows]






4
  
 

--------------------------------------------------------------------------------

Privileged and Confidential


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Employee has hereunto signed this Agreement on
the date first above written.


INTREXON CORPORATION
 
 
 
By: Randal J. Kirk
Title: Chief Executive Officer

EMPLOYEE
 
 
 
[Name]



5
  
 